Petitions for writs of cer-tiorari to the United States Court of Appeals for the Dis*817trict of Columbia denied.
S. Russell Bowen, T. Justin Moore, George D. Gibson and John W. Riely for the Potomac Electric Power Co., petitioner in No. 1038 and respondent in No. 1135. Acting Solicitor General Washington for the United States, respondent in No. 1038 and petitioner in No. 1135. Vernon E. West and Lloyd B. Harrison for the Public Utilities Commission, respondent. John O’Dea filed a brief as People’s Counsel, opposing the petitions.
Reported below: No. 1038, 81 U. S. App. D. C. 225, 158 F. 2d 521; No. 1135, 81 U. S. App. D. C. 237, 158 F. 2d 533.